Exhibit 10.1

 

SEPARATION AND CONSULTING AGREEMENT

 

                                                THIS AGREEMENT (this
“Agreement”), made and entered into as of this 6th day of April  2005, by and
between Seneca Gaming Corporation (the “Parent”), a wholly-owned governmental
instrumentality of the Seneca Nation of Indians (the “Nation”) with its
principal place of business in the Allegany and Niagara Territories of the
Nation and G. Michael Brown (“Executive”)

 

W I T N E S S E T H:

 

                                                WHEREAS, Executive and the
Seneca Niagara Falls Gaming Corporation (“SNFGC”) entered into an employment
agreement, effective as of August 28, 2002 (the “Prior Employment Agreement”),
pursuant to which Executive served as the President and Chief Executive Officer
of SNFGC; and

 

                                                WHEREAS, Executive also serves
as the President and Chief Executive Officer of the Parent and each of SNFGC,
the Seneca Territories Gaming Corporation, and the Seneca Erie Gaming
Corporation, each a wholly-owned subsidiary of the Parent and a governmental
instrumentality of the Nation (collectively, the “Subsidiaries” and together
with Parent, the “Employer”);

 

                                                WHEREAS, the Parent assumed the
Prior Employment Agreement which was amended and restated effective as of April
13, 2004 (the “Employment Agreement”); and

 

                                                WHEREAS, by mutual agreement
between Executive and the Parent, Executive has decided to resign as an employee
and officer of the Parent and each of the Subsidiaries effective as of the date
set forth above (the “Effective Date”); and

 

WHEREAS, the Parent desires to secure the continuing services of Executive as a
consultant following the Effective Date.

 

                                                NOW, THEREFORE, for and in
consideration of the mutual promises, covenants and obligations contained
herein, the Parent and Executive agree as follows:

 

ARTICLE
I:                                                                                 
RESIGNATION AND CONSULTANCY

 


SECTION 1.1                                      RESIGNATION.    EXECUTIVE
HEREBY RESIGNS AS AN EMPLOYEE AND OFFICER OF THE PARENT AND EACH SUBSIDIARY
EFFECTIVE AS OF THE CLOSE OF BUSINESS ON THE EFFECTIVE DATE.  EXCEPT AS
SPECIFICALLY PROVIDED IN ARTICLE III OF THIS AGREEMENT, NOTWITHSTANDING ANY
OTHER WRITTEN OR ORAL AGREEMENTS BETWEEN THE PARENT, ANY EMPLOYER AND EXECUTIVE
RELATING TO EXECUTIVE’S EMPLOYMENT OR TERMINATION THEREOF, AND ALL SUBSEQUENT
AMENDMENTS THERETO, INCLUDING, WITHOUT LIMITATION, THE EMPLOYMENT AGREEMENT,
SUCH RESIGNATION SHALL NOT BE DEEMED TO BE A BREACH BY EXECUTIVE OR ANY EMPLOYER
OF ANY SUCH AGREEMENTS, AND IN CONSIDERATION OF THE PAYMENTS AND BENEFITS HEREIN
DESCRIBED, ANY AND ALL TERMS SET FORTH IN SUCH AGREEMENTS, INCLUDING, WITHOUT
LIMITATION, THE

 

--------------------------------------------------------------------------------


 


EMPLOYMENT AGREEMENT, SHALL TERMINATE AND CEASE TO HAVE ANY EFFECT AS OF THE
EFFECTIVE DATE NOTWITHSTANDING ANY SURVIVAL CLAUSES THEREIN CONTAINED. 
EXECUTIVE AGREES TO EXECUTE ALL OTHER DOCUMENTS THAT ANY EMPLOYER REQUESTS THAT
HE EXECUTE TO EVIDENCE HIS TERMINATION OF EMPLOYMENT AND HIS STATUS AS AN
EMPLOYEE AND OFFICER OF ANY EMPLOYER.  EXECUTIVE REPRESENTS, UNDERSTANDS AND
AGREES THAT FOLLOWING THE EFFECTIVE DATE, HE WILL NOT, AT ANY TIME, APPLY FOR,
SEEK, OR ACCEPT ANY EMPLOYMENT WITH, AND WAIVES ANY RIGHT TO EMPLOYMENT WITH,
ANY OF THE EMPLOYERS.

 

                                                Section
1.2                                      Consultancy.   Commencing on the
Effective Date and ending on the earlier of (A) December 31, 2005, (B) the
opening of the luxury spa hotel at the Seneca Niagara Casino, (C) a material
breach of Executive’s obligations under this Agreement, (D) a termination of
this agreement by either party hereto at their sole discretion or (E) upon
Executive’s revocation of the release as contemplated herein (the “Term”),
Executive shall serve as a consultant of the Parent.  In such position,
Executive’s duties and powers shall include such projects as may be reasonably
requested by the Parent’s Board of Directors (the “Board”), including, without
limitation, strategic advise relating to the completion of projects at the
Seneca Niagara Casino and the Seneca Allegheny Casino and assistance in
obtaining any necessary financing during the Term.  During the Term, Executive
shall devote sufficient time and effort to fulfill his duties hereunder as is
determined by the Board.   Executive shall have no power to bind the Parent or
any other Employer in contractual or other matters, and shall not hold himself
out as having such authority.  Executive shall personally provide all of the
consulting services required hereunder.

 


ARTICLE
II:                                                                             
SEVERANCE PAYMENTS, BENEFITS AND FEES

 


SECTION 2.1                                      SEVERANCE PAYMENTS.   PROVIDED
THAT EXECUTIVE SIGNS THIS AGREEMENT AND DOES NOT REVOKE THE RELEASES
CONTEMPLATED HEREIN, EXECUTIVE SHALL BE PAID $975,000 ON THE EFFECTIVE DATE. 
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE CONSIDERATION SET FORTH HEREIN IS
ADEQUATE CONSIDERATION FOR THE TERMINATION OF THE EMPLOYMENT AGREEMENT AND THAT
HE IS NOT OTHERWISE ENTITLED TO THE SEVERANCE PAYMENTS DESCRIBED THEREIN.


 


SECTION 2.2                                      FEES.  DURING THE TERM AND
PROVIDED THAT EXECUTIVE HAS NOT REVOKED THE RELEASE AS CONTEMPLATED HEREIN, THE
PARENT SHALL PAY TO EXECUTIVE, IN CONSIDERATION OF THE EXECUTIVE’S SERVICES AS A
CONSULTANT, A MONTHLY CONSULTING FEE EQUAL TO $20,000 (THE “FEE”), PAYABLE IN
ARREARS, COMMENCING ON THE FIRST DAY OF EACH MONTH FOLLOWING THE EFFECTIVE
DATE.   EACH OF THE EXECUTIVE AND THE PARENT AGREE THAT THE FEE INCLUDES ALL
EMPLOYEE AND FRINGE BENEFITS, SEVERANCE, AND ANY AND ALL OTHER AMOUNTS DUE OR
PAYABLE BY THE PARENT TO THE EXECUTIVE.  THE PARENT’S OBLIGATION TO CONTINUE TO
PAY THE FEE SHALL CEASE UPON THE EXPIRATION OF THE TERM AS CONTEMPLATED UNDER
ARTICLE 1.

 


SECTION 2.3                                      BENEFITS.  UPON THE EFFECTIVE
DATE, EXECUTIVE SHALL CEASE TO BE ELIGIBLE TO PARTICIPATE IN ANY EMPLOYER
EMPLOYEE BENEFIT PLAN, OTHER THAN HIS RIGHT TO ELECT CONTINUATION COVERAGE UNDER
THE EMPLOYER’S GROUP HEALTH PLAN.  DURING THE TERM, IF EXECUTIVE ELECTS SUCH
CONTINUATION COVERAGE, THE PARENT SHALL PAY A PORTION OF THE COST OF SUCH
COVERAGE EQUAL TO THE AMOUNT IT WOULD HAVE PAID HAD EXECUTIVE REMAINED EMPLOYED
BY THE EMPLOYER.  THE PARENT AGREES TO REIMBURSE EXECUTIVE FOR ACTUAL,
DOCUMENTED EXPENSES INCURRED BY EXECUTIVE AT THE WRITTEN DIRECTION OF THE
PARENT.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.4                                      WITHHOLDING OF TAXES.  THE
PARENT MAY WITHHOLD FROM ANY BENEFITS OR COMPENSATION PAYABLE UNDER THIS
AGREEMENT ALL FEDERAL, STATE, CITY OR OTHER TAXES AS MAY BE REQUIRED PURSUANT TO
ANY LAW OR GOVERNMENTAL REGULATION OR RULING.  EXECUTIVE ACKNOWLEDGES AND AGREES
THAT UNDER CURRENT LAW, THE EMPLOYER IS NOT REQUIRED TO WITHHOLD FROM ANY
COMPENSATION PAID TO EXECUTIVE IN HIS CAPACITY AS A CONSULTANT.

 


SECTION 2.5                                      NO OTHER PAYMENTS.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
THAT NO OTHER PAYMENTS OR CONSIDERATION SHALL BE PROVIDED TO EXECUTIVE IN
EXCHANGE FOR ENTERING INTO THIS AGREEMENT OR UPON HIS TERMINATION OF EMPLOYMENT
AND STATUS AS AN OFFICER AND DIRECTOR OF THE PARENT.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS PREVIOUSLY RECEIVED ALL SALARY, BONUSES, VACATION PAY, AND
OTHER FORMS OF COMPENSATION IN CONNECTION WITH HIS SERVICE TO THE PARENT THROUGH
THE EFFECTIVE DATE.



ARTICLE
III:                                                                         
RESTRICTIVE COVENANTS

 


SECTION 3.1                                      ACKNOWLEDGEMENTS.  EXECUTIVE
ACKNOWLEDGES THAT:  (I) AS A RESULT OF EXECUTIVE’S EMPLOYMENT  WITH THE
EMPLOYER, HE OBTAINED SECRET, PROPRIETARY AND CONFIDENTIAL INFORMATION
CONCERNING THE BUSINESS OF THE EMPLOYER, INCLUDING, WITHOUT LIMITATION, BUSINESS
AND MARKETING PLANS, STRATEGIES, EMPLOYEE LISTS, PATRON LISTS, OPERATING
PROCEDURES, BUSINESS RELATIONSHIPS (INCLUDING PERSONS, CORPORATIONS OR OTHER
ENTITIES PERFORMING SERVICES ON BEHALF OF OR OTHERWISE ENGAGED IN BUSINESS
TRANSACTIONS WITH THE EMPLOYER), ACCOUNTS, FINANCIAL DATA, KNOW-HOW, COMPUTER
SOFTWARE AND RELATED DOCUMENTATION, TRADE SECRETS, PROCESSES, POLICIES AND/OR
PERSONNEL, AND OTHER INFORMATION RELATING TO THE EMPLOYER (“CONFIDENTIAL
INFORMATION”); (II) THE CONFIDENTIAL INFORMATION HAS BEEN DEVELOPED AND CREATED
BY THE EMPLOYER AT SUBSTANTIAL EXPENSE AND THE CONFIDENTIAL INFORMATION
CONSTITUTES VALUABLE PROPRIETARY ASSETS AND THE EMPLOYER WILL SUFFER SUBSTANTIAL
DAMAGE AND IRREPARABLE HARM WHICH WILL BE DIFFICULT TO COMPUTE IF, DURING THE
TERM OF THE AGREEMENT AND THEREAFTER, EXECUTIVE SHOULD ENTER A COMPETITIVE
BUSINESS (AS DEFINED HEREIN) IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT;
(III) THE EMPLOYER WILL SUFFER SUBSTANTIAL DAMAGE WHICH WILL BE DIFFICULT TO
COMPUTE IF, DURING THE TERM OF THE AGREEMENT OR THEREAFTER, EXECUTIVE SHOULD
SOLICIT OR INTERFERE WITH THE EMPLOYER’S EMPLOYEES, PATRONS OR VENDORS OR SHOULD
DIVULGE CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE EMPLOYER; (IV)
THE PROVISIONS OF THIS ARTICLE III ARE REASONABLE AND NECESSARY FOR THE
PROTECTION OF THE BUSINESS OF THE EMPLOYER; (V) THE EMPLOYER WOULD NOT HAVE
ENTERED INTO THIS AGREEMENT UNLESS EXECUTIVE SIGNED THIS AGREEMENT; AND (VI) THE
PROVISIONS OF THIS AGREEMENT WILL NOT PRECLUDE EXECUTIVE FROM OTHER GAINFUL
EMPLOYMENT.  “COMPETITIVE BUSINESS” SHALL MEAN ANY GAMING ESTABLISHMENT WHICH
PROVIDES TO ITS PATRONS GAMES OF CHANCE SUCH AS SLOT MACHINES, CARD GAMES,
ROULETTE, AND SIMILAR GAMES IN THE STATE OF NEW YORK OR WITHIN THE 100 MILE
RADIUS OF NATION TERRITORY.


 


SECTION 3.2                                      CONFIDENTIALITY.             
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE UNAUTHORIZED DISCLOSURE OR MISUSE OF
CONFIDENTIAL INFORMATION WILL CAUSE SUBSTANTIAL DAMAGE TO THE EMPLOYER. 
THEREFORE, EXECUTIVE AGREES NOT TO, AT ANY TIME, EITHER DURING THE TERM OF THE
AGREEMENT OR THEREAFTER, DIVULGE, USE, PUBLISH OR IN ANY OTHER MANNER REVEAL,
DIRECTLY OR INDIRECTLY, TO ANY PERSON, FIRM OR CORPORATION ANY CONFIDENTIAL
INFORMATION OBTAINED OR LEARNED BY EXECUTIVE DURING THE COURSE OF HIS EMPLOYMENT
WITH THE EMPLOYER, WITH REGARD TO THE


 

3

--------------------------------------------------------------------------------


 


OPERATIONAL, FINANCIAL, BUSINESS OR OTHER AFFAIRS AND ACTIVITIES OF THE
EMPLOYER, THEIR OFFICERS, DIRECTORS OR EMPLOYEES AND THE ENTITIES WITH WHICH
THEY HAVE BUSINESS RELATIONSHIPS, EXCEPT (I) AS MAY BE NECESSARY TO THE
PERFORMANCE OF EXECUTIVE’S DUTIES WITH THE EMPLOYER, (II) WITH THE PARENT’S
EXPRESS WRITTEN CONSENT, (III) TO THE EXTENT THAT ANY SUCH INFORMATION IS IN THE
PUBLIC DOMAIN OTHER THAN AS A RESULT OF EXECUTIVE’S BREACH OF ANY OF OBLIGATIONS
HEREUNDER, OR (IV) WHERE REQUIRED TO BE DISCLOSED BY COURT ORDER, SUBPOENA OR
OTHER GOVERNMENT PROCESS AND, IN SUCH EVENT, EXECUTIVE SHALL COOPERATE WITH THE
EMPLOYER IN ATTEMPTING TO KEEP SUCH INFORMATION CONFIDENTIAL.


 


SECTION 3.3                                      NON-COMPETE.   DURING THE TERM,
EXECUTIVE, WITHOUT THE PRIOR WRITTEN PERMISSION OF THE PARENT, SHALL NOT,
DIRECTLY OR INDIRECTLY, (I) ENTER INTO THE EMPLOY OF OR RENDER ANY SERVICES TO
ANY PERSON, ENGAGED IN A COMPETITIVE BUSINESS; OR (II) BECOME ASSOCIATED WITH OR
INTERESTED IN ANY COMPETITIVE BUSINESS AS AN INDIVIDUAL, PARTNER, SHAREHOLDER,
MEMBER, CREDITOR, DIRECTOR, OFFICER, PRINCIPAL, AGENT, EMPLOYEE, TRUSTEE,
CONSULTANT, ADVISOR OR IN ANY OTHER RELATIONSHIP OR CAPACITY.  THIS SECTION 3.3
SHALL NOT PREVENT EXECUTIVE FROM OWNING COMMON STOCK IN A PUBLICLY TRADED
CORPORATION WHICH OWNS OR MANAGES A CASINO PROVIDED EXECUTIVE DOES NOT TAKE AN
ACTIVE ROLE IN THE OWNERSHIP OR MANAGEMENT OF SUCH CORPORATION AND HIS OWNERSHIP
INTEREST REPRESENTS LESS THAN 3% OF THE VOTING SECURITIES AND/OR ECONOMIC VALUE
OF SUCH CORPORATION.


 


SECTION 3.4                                      NON-SOLICITATION — EMPLOYEES. 
 BY EXECUTING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT HE UNDERSTANDS THAT
THE EMPLOYER’S ABILITY TO OPERATE ITS BUSINESS DEPENDS UPON ITS ABILITY TO
ATTRACT AND RETAIN SKILLED PEOPLE AND THAT THE EMPLOYER HAS AND WILL CONTINUE TO
INVEST SUBSTANTIAL RESOURCES IN TRAINING SUCH INDIVIDUALS.  THEREFORE, DURING
THE TERM AND FOR TWO YEARS THEREAFTER (THE “RESTRICTED PERIOD”), EXECUTIVE SHALL
NOT, WITHOUT THE PRIOR WRITTEN PERMISSION OF THE PARENT, DIRECTLY OR INDIRECTLY
SOLICIT, EMPLOY OR RETAIN, OR HAVE OR CAUSE ANY OTHER PERSON OR ENTITY TO
SOLICIT, EMPLOY OR RETAIN, ANY PERSON WHO IS EMPLOYED OR IS PROVIDING PERSONAL
SERVICES TO THE EMPLOYER.


 


SECTION 3.5                                      NON-SOLICITATION — VENDORS. 
 BY EXECUTING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT HE UNDERSTANDS THAT
THE EMPLOYER’S ABILITY TO OPERATE ITS BUSINESS DEPENDS UPON ITS ABILITY TO
ATTRACT AND RETAIN VENDORS AND PATRONS.  THEREFORE, DURING THE RESTRICTED
PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT, CONTACT, INTERFERE
WITH, OR ENDEAVOR TO ENTICE AWAY FROM THE EMPLOYER ANY OF ITS CURRENT OR
POTENTIAL VENDORS OR ANY SUCH PERSONS OR ENTITIES THAT WERE VENDORS OF THE
EMPLOYER WITHIN THE ONE YEAR PERIOD IMMEDIATELY PRIOR TO EXECUTIVE’S TERMINATION
OF EMPLOYMENT.


 


SECTION 3.6                                      NON-DISPARAGE.   THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT DURING THE TERM AND FOR ALL TIME THEREAFTER
THAT THEY WILL NOT DEFAME OR PUBLICLY CRITICIZE THE SERVICES, BUSINESS,
INTEGRITY, VERACITY OR PERSONAL OR PROFESSIONAL REPUTATION OF THE OTHER PARTY IN
EITHER A PROFESSIONAL OR PERSONAL MANNER.


 


SECTION 3.7                                      BLUE-PENCIL.   IF, AT ANY TIME,
THE PROVISIONS OF THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE LAW, BY REASON OF BEING VAGUE OR UNREASONABLE
AS TO AREA, DURATION OR SCOPE OF ACTIVITY, THIS AGREEMENT SHALL BE CONSIDERED
DIVISIBLE AND SHALL BECOME AND BE IMMEDIATELY AMENDED TO ONLY SUCH AREA,
DURATION AND SCOPE OF ACTIVITY AS SHALL BE DETERMINED TO BE REASONABLE AND
ENFORCEABLE BY THE COURT OR OTHER BODY HAVING


 

4

--------------------------------------------------------------------------------


 


JURISDICTION OVER THE MATTER AND EXECUTIVE AND THE EMPLOYER AGREE THAT THIS
AGREEMENT AS SO AMENDED SHALL BE VALID AND BINDING AS THOUGH ANY INVALID OR
UNENFORCEABLE PROVISION HAD NOT BEEN INCLUDED HEREIN.

 

ARTICLE
IV:                                                                         
RELEASE

 


                                                SECTION
4.1                                      RELEASE OF KNOWN CLAIMS.

 

(a)                                  It is understood and agreed by the parties
to this Agreement that in consideration of the mutual promises and covenants
contained in this Agreement, and after consultation with counsel, Executive for
himself and each of his respective heirs, representatives, agents, successors
and assigns, irrevocably and unconditionally releases and forever discharges the
Nation, Parent and its respective current and former officers, directors,
shareholders, employees, representatives, heirs, attorneys and agents, as well
as its respective predecessors, parent companies, subsidiaries, affiliates,
divisions, successors and assigns and its respective current and former
officers, directors, shareholders, employees, representatives, attorneys and
agents (the “Released Parties”), from any and all causes of action, claims,
actions, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character, which Executive may have against
them, or any of them, by reason of or arising out of, touching upon or
concerning Executive’s employment with any Employer and the separation of his
employment, or any statutory claims, or any and all other matters of whatever
kind, nature or description, whether known or unknown, occurring prior to the
Effective Date.  Executive acknowledges that this release of claims specifically
includes, but is not limited to, any and all claims for fraud; breach of
contract; breach of the implied covenant of good faith and fair dealing;
inducement of breach; interference with contractual rights; wrongful or unlawful
discharge or demotion; violation of public policy; invasion of privacy;
intentional or negligent infliction of emotional distress; intentional or
negligent misrepresentation; conspiracy; failure to pay wages, benefits,
vacation pay, severance pay, attorneys’ fees, or other compensation of any sort;
defamation; unlawful effort to prevent employment; discrimination on the basis
of race, color, sex, national origin, ancestry, religion, age, disability,
handicap, medical condition or marital status; any claim under Title VII of the
Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. §2000, et seq., the
Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621, et seq., the
Older Workers Benefit Protection Act (“OWBPA”), 29 U.S.C. §626(f), the Equal Pay
Act, the Family and Medical Leave Act, the New York Human Rights Law; the New
York Labor Law; the New York Whistleblower Protection Law; the New York Wage and
Hour Laws; violation of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”); the Americans with Disabilities Act (“ADA”); violation of the
Occupational Safety and Health Act (“OSHA”) or any other health and/or safety
laws, statutes or regulations; violation of the Employee Retirement Income
Security Act of 1974 (“ERISA”); violation of the Internal Revenue Code of 1986,
as amended; any other foreign, federal, state, or local laws, common law or case
law relating to employment discrimination or the regulation of employment; or
any other wrongful conduct based upon events occurring prior to the Effective
Date.

(b)                                 Executive represents and warrants that he
has not assigned or subrogated any of his rights, claims and causes of action,
including any claims referenced in this Agreement, or authorized any other
person or entity to assert such claim or claims on his behalf,

 

5

--------------------------------------------------------------------------------


 

and he agrees to indemnify and hold harmless the Released Parties against any
assignment of said rights, claims and/or causes of action.

(c)                                  Executive acknowledges and agrees that the
making of this Agreement, and anything contained herein, is not intended, and
shall not be construed, as an admission that the Released Parties have: violated
or abridged any foreign, federal, state or local law (statutory or common law),
ordinance or regulation; breached any contract, or violated any right or
obligation that it may owe or may have owed to Executive or committed any wrong
whatsoever against Executive.

                                                Section
4.2                                      Waiver of Rights Under the Age
Discrimination Act.  Executive understands that this Agreement, and the release
contained herein, waives claims and rights Executive might have under the ADEA.
The waiver of Executive’s rights under the ADEA does not extend to claims or
rights that might arise after the Effective Date.  Executive may revoke the
terms of this Agreement relating to ADEA claims by a written document received
by the Parent’s General Counsel at Seneca Niagara Falls Casino, 310 Fourth
Street, P.O. Box 777, Niagara Falls, New York (Seneca Nation Territory) 14303
within seven (7) days of the Executive execution of this Agreement.  The
Agreement will not be effective until said revocation period has expired.
Executive acknowledges that he has been given up to 21 days to decide whether to
sign this Agreement.  If Executive should revoke such release, he shall not be
entitled to be paid any of the amounts described in this Agreement and this
Agreement shall become null and void.

 

                                                Section
4.3                                      Workers Compensation.     Executive
expressly acknowledges that he has not, to his knowledge, suffered from any
illness or injury arising out of and in the course of his employment with the
Parent that would be compensable under the Workers’ Compensation Act (the “WC
Act”), that he has not filed any claim against any Employer under the WC Act,
and that he represents that he will not file or otherwise assert any workers’
compensation claim against any Employer seeking to remedy an injury or illness
caused by Executive’s employment and termination thereof.

 

                                                Section
4.4                                      Breach.  If Executive should breach any
of his obligations under this Article IV, the Parent shall have no further
obligation to make the payments and benefits described herein attached hereto
and Executive shall return all amounts paid to him thereunder.

 

                                                Section
4.5                                      Release of Claims by the Parent. 
 Subject to the provisions of the Agreement and subject to Executive not
exercising his revocation rights hereunder, the Parent and each Employer hereby
irrevocably and unconditionally releases, waives and fully and forever
discharges Executive, from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, arising from, by reason
of or in any way related to any transaction, event or circumstance which
occurred or existed prior to and including the date of this Agreement arising
out of or in any way related to Executive’s employment with any Employer or the
termination thereof.  Notwithstanding the provisions of this paragraph, nothing
in this waiver or release shall be construed to constitute any release or waiver
by any Employer of its rights or claims against Executive arising out of or
referred to in the Agreement or any fraudulent acts engaged in by Executive
while in the course of his employment.

 

6

--------------------------------------------------------------------------------


 


ARTICLE
V:                                                                             
MISCELLANEOUS

 


SECTION 5.1                                      REMEDY.  SHOULD EXECUTIVE
ENGAGE IN OR PERFORM, EITHER DIRECTLY OR INDIRECTLY, ANY OF THE ACTS PROHIBITED
BY ARTICLES III AND IV OR, IN ANY OTHER WAY, VIOLATE SUCH ARTICLES, IT IS AGREED
THAT THE PARENT SHALL BE ENTITLED TO FULL INJUNCTIVE RELIEF, TO BE ISSUED BY ANY
COMPETENT COURT OF EQUITY, ENJOINING AND RESTRAINING EXECUTIVE AND EACH AND
EVERY OTHER PERSON, FIRM, ORGANIZATION, ASSOCIATION, OR CORPORATION CONCERNED
THEREIN, FROM THE CONTINUANCE OF SUCH VIOLATIVE ACTS.  THE FOREGOING REMEDY
SHALL NOT BE DEEMED TO LIMIT OR PREVENT THE EXERCISE BY THE PARENT OF ANY OR ALL
FURTHER RIGHTS AND REMEDIES WHICH MAY BE AVAILABLE TO THE PARENT HEREUNDER OR AT
LAW OR IN EQUITY.


 


SECTION 5.2                                      ARBITRATION.  SUBJECT TO
SECTION 5.1 OF THIS AGREEMENT, THE ONLY MECHANISM TO SETTLE ANY DISPUTE,
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
SETTLED BY BINDING ARBITRATION IN NIAGARA FALLS, NEW YORK IN ACCORDANCE WITH THE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK.


 


SECTION 5.3                                      NOTICES.  FOR PURPOSES OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICA­TIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED,
SENT BY FACSIMILE OR WHEN MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO SUCH ADDRESS AS PROVIDED
IN THE SIGNATURE PAGES HERETO OR SENT TO SUCH OTHER ADDRESS OR FACSIMILE NUMBER
AS EACH PARTY MAY FURNISH TO THE OTHER IN WRITING FROM TIME TO TIME IN
ACCORDANCE WITH THIS SECTION 5.3.

 


SECTION 5.4                                      APPLICABLE LAW.  THIS AGREEMENT
IS ENTERED INTO UNDER, AND SHALL BE GOVERNED FOR ALL PURPOSES BY, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES.

 


SECTION 5.5                                      NO WAIVER.  NO FAILURE BY
EITHER PARTY HERETO AT ANY TIME TO GIVE NOTICE OF ANY BREACH BY THE OTHER PARTY
OF, OR TO REQUIRE COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT
SHALL (I) BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME OR (II) PRECLUDE INSISTENCE UPON
STRICT COMPLIANCE IN THE FUTURE.

 


SECTION 5.6                                      SEVERABILITY.  IF A COURT OF
COMPETENT JURISDICTION DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS
INVALID OR UNENFORCEABLE, THEN THE INVALIDITY OR UNENFORCEABILITY OF THAT
PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, AND ALL OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT AND SUCH INVALID OR UNENFORCEABLE PROVISION SHALL BE REFORMULATED BY SUCH
COURT TO PRESERVE THE INTENT OF THE PARTIES HERETO.

 


SECTION 5.7                                      COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTER­PARTS, EACH OF WHICH SHALL BE DEEMED TO
BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME
AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


SECTION 5.8                                      HEADINGS.  THE PARAGRAPH
HEADINGS HAVE BEEN INSERTED FOR PURPOSES OF CONVENIENCE AND SHALL NOT BE USED
FOR INTERPRETIVE PURPOSES.

 


SECTION 5.9                                      GENDER AND PLURALS.  WHEREVER
THE CONTEXT SO REQUIRES, THE MASCULINE GENDER INCLUDES THE FEMININE OR NEUTER,
AND THE SINGULAR NUMBER INCLUDES THE PLURAL AND CONVERSELY.

 


SECTION 5.10                                AFFILIATE.  AS USED IN THIS
AGREEMENT, UNLESS OTHERWISE INDICATED, “AFFILIATE” SHALL MEAN ANY PERSON OR
ENTITY WHICH DIRECTLY OR INDIRECTLY THROUGH ANY ONE OR MORE INTERMEDIARIES OWNS
OR CONTROLS, IS OWNED OR CONTROLLED BY, OR IS UNDER COMMON OWNERSHIP OR CONTROL
WITH THE PARENT.


 


SECTION 5.11                                ASSIGNMENT.  THIS AGREEMENT IS
BINDING ON EXECUTIVE AND THE PARENT AND THEIR SUCCESSORS AND ASSIGNS; PROVIDED,
HOWEVER, THAT THE RIGHTS AND OBLIGATIONS OF THE PARENT UNDER THIS AGREEMENT MAY
BE ASSIGNED TO A SUCCESSOR ENTITY.  NO RIGHTS OR OBLIGATIONS OF EXECUTIVE
HEREUNDER MAY BE ASSIGNED BY EXECUTIVE TO ANY OTHER PERSON OR ENTITY, EXCEPT BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  IN THE EVENT OF EXECUTIVE’S DEATH
PRIOR TO RECEIPT BY EXECUTIVE OF ALL AMOUNTS PAYABLE BY THE PARENT HEREUNDER,
SUCH AMOUNTS SHALL BE PAYABLE TO EXECUTIVE’S DESIGNATED BENEFICIARIES ON THE
SAME SCHEDULE AS PROVIDED FOR IN THIS AGREEMENT.

 


SECTION 5.12                                ENTIRE AGREEMENT.  EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF, CONTAINS ALL
THE COVENANTS, PROMISES, REPRESENTATIONS, WARRANTIES AND AGREEMENTS BETWEEN THE
PARTIES WITH RESPECT TO EXECUTIVE’S RESIGNATION FROM THE PARENT AND SUPERSEDES
ALL PRIOR EMPLOYMENT OR SEVERANCE OR OTHER AGREEMENTS BETWEEN EXECUTIVE AND THE
PARENT AND ANY EMPLOYER WHETHER WRITTEN OR ORAL OR ANY OF THEIR PREDECESSORS OR
AFFILIATES, INCLUDING, BUT NOT LIMITED TO ANY AGREEMENT THAT RELATES TO
EXECUTIVE’S EMPLOYMENT WITH THE PARENT OR TERMINATION THEREOF.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE CONSIDERATION PROVIDED FOR HEREIN IS ADEQUATE
CONSIDERATION FOR EXECUTIVE WAIVING HIS RIGHTS UNDER ANY OTHER AGREEMENT WHETHER
WRITTEN OR ORAL BETWEEN EXECUTIVE AND THE PARENT, INCLUDING, WITHOUT LIMITATION,
THE EMPLOYMENT AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, EXECUTIVE
ACKNOWLEDGES THAT NO REPRESENTATION, INDUCEMENT, PROMISE OR AGREEMENT, ORAL OR
WRITTEN, HAS BEEN MADE BY EITHER PARTY, OR BY ANYONE ACTING ON BEHALF OF EITHER
PARTY, WHICH IS NOT EMBODIED HEREIN, AND THAT NO AGREEMENT, STATEMENT, OR
PROMISE RELATING TO EXECUTIVE’S RESIGNATION FROM THE PARENT, THAT IS NOT
CONTAINED IN THIS AGREEMENT, SHALL BE VALID OR BINDING.  ANY MODIFICATION OF
THIS AGREEMENT WILL BE EFFECTIVE ONLY IF IT IS IN WRITING AND SIGNED BY THE
PARTY TO BE CHARGED.


 


SECTION 5.13                                INDEPENDENT CONTRACTOR.  IN
PERFORMING SERVICES HEREUNDER DURING THE TERM, EXECUTIVE WILL AT ALL TIMES AND
FOR ALL PURPOSES, CONSTITUTE AN INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE OR
AGENT OF ANY EMPLOYER.  IN NO EVENT WILL EXECUTIVE BE, OR REPRESENT HIMSELF TO
BE, AN OFFICER, EMPLOYEE OR AGENT OF ANY EMPLOYER NOR WILL EXECUTIVE BIND, OR
ATTEMPT TO BIND, ANY EMPLOYER TO ANY CONTRACT, AGREEMENT, LIABILITY OR
OBLIGATION OF ANY NATURE.  NO EMPLOYER WILL BE REQUIRED TO PROVIDE ANY BENEFITS
TO EXECUTIVE WHICH IT PROVIDES TO ITS EMPLOYEES INCLUDING WITHOUT LIMITATION
RETIREMENT PLANS, INSURANCE PROGRAMS AND VACATION.  IN ADDITION, UNLESS
OTHERWISE DETERMINED BY THE PARENT, THE PARENT SHALL BE UNDER NO OBLIGATION TO
WITHHOLD ANY TAXES OR OTHER AMOUNTS TO BE PAID TO EXECUTIVE FOR HIS SERVICE AS A
CONSULTANT.

 

8

--------------------------------------------------------------------------------


 

ARTICLE
VI:                                                                         
JOINT DRAFTING

 

Executive and the Parent acknowledge and agree that this Agreement was jointly
drafted by the Parent on the one side and by the Executive on the other side. 
Neither party, nor any party’s counsel, shall be deemed the drafter of this
Agreement in any proceeding that may hereafter arise between them.

 

ARTICLE VII:                     
                                                EXECUTIVE ACKNOWLEDGEMENTS

Executive acknowledges that:


(A)          HE HAS READ AND UNDERSTANDS THE TERMS OF THIS AGREEMENT AND HAS
VOLUNTARILY AGREED TO THESE TERMS WITHOUT COERCION OR UNDUE PERSUASION BY THE
PARENT OR ANY OFFICER, DIRECTOR OR OTHER AGENT THEREOF;


(B)         HE HAS BEEN ENCOURAGED BY THE PARENT TO SEEK, AND HAS SOUGHT AND
RECEIVED, COMPETENT LEGAL COUNSEL IN HIS REVIEW AND CONSIDERATION OF THIS
AGREEMENT AND ITS TERMS; AND


(C)          THIS AGREEMENT DOES NOT PURPORT TO WAIVE, AND DOES NOT WAIVE, ANY
RIGHTS EXECUTIVE MAY HAVE WHICH ARISE AFTER THE EFFECTIVE DATE.

 


ARTICLE VIII                                                                    
WAIVER OF SOVEREIGN IMMUNITY

 

                                                Section
8.1                                      The Parent grants a waiver of its
sovereign immunity from suit exclusively to Executive (and his estate in the
event of his death) for the purpose of enforcing Sections 2.1, 2.2, 3.6, 4.5 and
Article V of this Agreement, or permitting or compelling arbitration and other
remedies as provided herein.  This waiver is solely for the benefit of the
aforesaid parties and for no other person or entity.  For this limited purpose,
the Parent consents to be sued solely with respect to the enforcement of any
decision by an arbitrator relating to this Agreement in the United States
District Court for the Western District of New York.

 

                                                Section
8.2                                      The Parent hereby waives any
requirement of exhaustion of tribal remedies, and agrees that it will not
present any affirmative defense in any dispute based on any alleged failure to
exhaust such remedies.  Without in any way limiting the generality of the
foregoing, the Parent expressly authorizes any governmental authorities who have
the right and duty under applicable law to take any action authorized or ordered
by any court, to take such action, including, without limitation, repossessing
any property and equipment subject to a security interest or otherwise giving
effect to any judgment entered; provided, however that the Parent does not
hereby waive the defense of sovereign immunity with respect to any action by
third parties.

 

                                                Section
8.3                                      The Parent’s waiver of immunity from
suit is irrevocable and specifically limited to the remedies provided this
Agreement.  Any monetary award related to any such action shall be satisfied
solely from the net income of the Parent.

 

9

--------------------------------------------------------------------------------


 

                                                Section
8.4                                      Notwithstanding anything in this
Agreement to the contrary, this waiver is to be interpreted in a manner
consistent with the Parent’s ability to enter into this Agreement, including,
without limitation, this Section 8, as provided in the Charter of the Parent, as
it may be amended from time to time.  Accordingly, the Nation shall not be
liable for the debts or obligations of the Parent, and the Parent shall have no
power to pledge or encumber the assets of the Nation.  Furthermore, this Section
8 does not constitute a waiver of any immunity of the Nation or a delegation to
the Parent of the power to make any such waiver. This Section 8 shall be
strictly construed with a view toward protecting the Nation’s assets from the
reach of creditors and others.

 


 


*                                        
*                                         *


[SIGNATURE PAGE NEXT]

 

10

--------------------------------------------------------------------------------


 


                                                IN WITNESS WHEREOF, THE PARTIES
HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

By:

/s/ Barry E. Snyder, Sr.

 

Name:

Barry E. Snyder, Sr.

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ G. Michael Brown

 

Name:

G. Michael Brown

 

Title:

President and Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------